Citation Nr: 1021775	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right-sided facial 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right parotidectomy in June 2002 at the 
Mountain Home, Tennessee VA Medical Center (VAMC).  

In April 2009, the Board remanded this matter for further 
development.

The Veteran had also perfected an appeal with regard to the 
issues of entitlement to service connection for a left index 
finger disability and a left little finger disability.  In 
April 2010, the Appeals Management Center (AMC) granted 
service connection for decreased strength of the left small 
and index fingers, and thereby resolved the appeal as to 
those issues.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The version of 38 U.S.C.A. § 1151 applicable to claims filed 
on or after October 1, 1997 provides that compensation shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a VA 
(Department) employee or in a Department facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of 
the disability or death was (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event not reasonably foreseeable.  Id.

The Veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a right-sided facial disability 
resulting from a right superficial parotidectomy performed in 
June 2002 at the VAMC in Mountain Home, Tennessee.

The Veteran was afforded a VA examination in July 2009 to 
determine the nature and etiology of any current disability 
involving the right side of the face.  He was diagnosed as 
having status post parotidectomy of the right parotid gland 
with right facial paralysis and peripheral neuropathy.  The 
physician who conducted the July 2009 VA examination opined 
that it was likely ("more likely than not") that the 
Veteran's right facial paralysis and peripheral neuropathy 
was caused by the right parotidectomy in June 2002.  

The examiner then quoted a section of the RO's October 2005 
rating decision which concerned the consent given by the 
Veteran prior to the surgery and whether the residuals of the 
surgery were due to any negligence on the part of VA.  The 
examiner noted that the permission to do any type of surgical 
procedure involves consent to most any possibility that may 
arise and that the RO's statement was applicable to the 
Veteran's situation in that the Veteran consented to the 
surgery with the possibility of right facial paralysis and 
numbness.  He opined that he did not have anything further to 
add and that it would be pure speculation on his part to say 
that the Veteran's right facial problems were due to 
carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault on the part of VA.  
No further explanation or reasoning was provided.

Recently the United States Court of Appeals for Veteran's 
Claims (Court) has provided guidance as to when VA can accept 
an examiner's statement that an opinion cannot be provided 
without resort to speculation.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  The Court held that an examiner must 
provide a rationale for saying that an opinion could not be 
provided without resort to speculation, and should provide a 
statement as to whether there is additional evidence that 
could enable an opinion to be provided.  

The July 2009 VA examination is inadequate because the VA 
examiner's opinion that it would be speculation to conclude 
whether the Veteran's right facial problems were due to 
carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault on the part of VA, 
without further explanation or reasoning, constitutes "non-
evidence" and weighs neither for nor against the claim.  
Jones; See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

VA regulations provide that if the examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, including 
this remand, should be returned to the 
examiner who provided the July 2009 
opinion.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
cause of the Veteran's disability 
involving the right side of his face was 
either (a) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA or (b) an event not reasonably 
foreseeable.

When considering whether the current 
disability of the face was caused by an 
event not reasonably foreseeable, the 
examiner should consider the informed 
consent forms signed by the Veteran.

The examiner should acknowledge that the 
claims folder was reviewed and must 
provide a rationale for each opinion.  If 
the physician is unable to provide an 
opinion without resort to speculation, he 
or she should explain why this is so and 
what, if any, additional evidence would 
be necessary before an opinion could be 
rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the July 2009 examiner is unavailable 
or unable to provide the necessary 
opinions, the claims files should be 
referred to another physician for the 
necessary opinions.

2.  The Agency of Original Jurisdiction 
(AOJ) should review the opinion to ensure 
that it contains the information 
requested in this remand and is otherwise 
complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

